PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/593,194
Filing Date: 4 Oct 2019
Appellant(s): Veniam, Inc.



__________________
Rami N. Moussa (Registration No. 69,528)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 2/21/22.
Every ground of rejection set forth in the Office action dated 6/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
This is responsive to the Amendment filed on 5/06/21.

The following ground(s) of rejection are applicable to the appealed claims.
 

 ABSTRACT
The amendment filed 10/04/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The specification as originally filed does not disclose the limitations:
“if the end-user device is not known to the controller, assigning the network identifier to the end-user device; and if the end-user device is known to the controller, retrieving the network identifier; and sending the network identifier to the end-user device”.
More specifically, the specification as originally filed and with relationship to the above limitation, is directed to the network address in lieu of a network identifier. The network address is understood as an IP address assigned to the user device by an “owing” controller, (see paragraph [0175] of corresponding US Pub. 20200053693 A1). Moreover, the specification is silent with regard to the “network identifier”.
Independent claims recite similar limitations, and rejected for the same reasons.
Dependent claims sets {2-7}, {9-14}, and {16-21} are rejected for the same reasons based on the dependency.
The claimed network identifier is understood to be IP address as in paragraph [0175], or network address as in paragraphs [0182] and [183]. These paragraphs are recited here for ease of reviewing:

  [0175] FIG. 13 is a block diagram illustrating example network behavior when an end-user device 1330 already communicating via, for example, MAPS 1245 of FIG. 12 encounters and connects to a MAP6 1347, in accordance with various aspects of the present disclosure. The end-user device 1330, the network controller NC2 1315, and the MAPS 1245 may, for example, correspond to the end-user devices 730, 830, 930, 1030, 1130, 1230; the network controllers 915, 1015, 1115, 1215; and the MAPS 1145, 1245, discussed above with respect to FIGS. 7-12. In the example of FIG. 13, the MAP6 1347 has been assigned to network controller NC1 1310. The network controller NC1 1310 may, for example, correspond to the network controller NC1 1010 of FIG. 10. As discussed above with regard to FIG. 10, information linking an identifier of an end-user device (e.g., end-user devices 1030, 1130, 1230, 1330) to the IP address assigned to the end-user device by the "owning" NC (e.g., the NC2 1015, 1115, 1215, 1315 that originally assigned the IP address to the end-user device), and to information identifying the "owning" network controller (e.g., NC2 1015, 1115, 1215, 1315) is communicated by the "owning" network controller NC2 1010 to the other NCs of the network (including an NC such as the network controller NC10 1310) when the end-user device first connects to a an AP (e.g., a FAP or MAP). Therefore, every NC in a network of moving things as described herein knows the end-user device ID (e.g., User ID, MAC address), the assigned IP address, and the identifier of the "owning" NC (e.g., IP address of the "owning" NC) for every end-user device connected via an AP of the network. Accordingly, when an NC of the network receives an end-user device request to connect (e.g., register or associate) with the network, the NC uses the received User ID to determine whether the NC receiving the request currently "owns" the requesting end-user device. If the NC finds that it does not "own" the end-user device, the NC provides to the AP serving the requesting end-user device, the IP address that was previously assigned to the end-user device having that User ID. As previously discussed above, if the User ID of the requesting end-user device is known to the NC receiving the request to connect, the NC provides the assigned IP address to end-user device via the serving AP, and notifies the NC that "owns" the end-user device that requested connection. For example, as illustrated in the upper portion of FIG. 13, the network control NC1 1310 notifies the network controller NC2 1315 (the "owner" of the end-user device 1330) that the end-user device 1330 is now connected to network controller NC1 1310. Once this notification is complete, all data traffic destined for the end-user device 1330 is forwarded by the network controller NC2 1315 to network controller NC1 1310, which then forwards the data traffic to the end-user device 1330 via MAP6 1347. Data traffic from the end-user device 1330 proceeds along the reverse of this path to network controller NC2 1315 via network controller NC1 1310. In this manner, the "owning" network controller remains the point through which data traffic for all end-user devices "owned" by the network controller passes. Emphasis added.
[0182] Various aspects of the present disclosure may be seen in a method of operating a controller that manages mobility of a plurality of end-user devices in a network of moving things. Such a method may comprise wirelessly receiving, from a particular end-user device of the plurality of end-user devices via a first access point of the network, an identifier of the particular end-user device and a request to establish a wireless connection with the network; and determining whether the identifier of the particular end-user device is known to the controller. The method may comprise, if the particular end-user device is not known to the controller, assigning a network address to the particular end-user device; and if the particular end-user device is known to the controller, retrieving the network address that was previously assigned to the particular end-user device, and sending the network address to the particular end-user device to enable wireless communication via the network. The first access point may be arranged to wirelessly couple the particular end-use device to the controller via a second wireless network connection, and the second wireless network may employ a communication protocol different from a communication protocol employed by the particular end-user device. The first access point may be a mobile access point of a vehicle. Emphasis added.
[0183] In accordance with aspects of the present disclosure, the particular end-user device may be known to the controller when the identifier of the particular end-user device is present in storage of the controller that is allocated to the particular end-user device, and may not be known to the controller when the identifier of the particular end-user device is not present in storage of the controller that is allocated to the particular end-user device. Assigning the network address to the particular end-user device may comprise placing, in storage allocated to the particular end-user device the identifier of the particular end-user device, the network address assigned to the particular end-user device, and a network address of the controller; and sending, to the particular end-user device via the first access point, the network address assigned to the particular end-user device. The sending may comprise transmitting, to at least a second controller of the network, the identifier of the particular end-user device, the network address assigned to the end-user device, and the network address of the controller. The method may further comprise receiving, from a second controller of the network, notification of a wireless connection of the particular end-user device with a second access point of the network and storing a network address of the second controller; and forwarding, to the particular end-user device via the second access point and the second controller of the network, data traffic for the particular end-user device, using the stored network address of the second controller. Emphasis added.

Regarding claims 15 and 17, these claims recites “one or more storage circuits”. The Application as originally filed does not disclose or describe any storage circuit.
(2) Response to Argument
Applicant's arguments filed on 2/21/22 have been fully considered but they are not persuasive.
Examiner has stated in the final rejection filed on 6/29/21:

112 1st Paragraph rejections:
The argument with regard to the 112 1st rejections is not persuasive for the following reasons. 
Applicants stated on pages 10-12:
“Office Action at 3-4. Applicant respectfully disagrees, and submits that Applicant’s disclosure provides sufficient description with respect to the claim limitations at issue. As an initial matter, Applicant notes that as readily understood by a person of ordinary skill in the art, at the time of the invention, a network address (e.g., IP address) uniquely identifies a system or device in the network for purposes of interaction between that system/device and other elements in the networks (or even external to it). In other words, because an IP address allows for uniquely locating a system, it effectively identifies that system. Argument A).

Applicant further notes that the network identifier having “a broader meaning than the IP address” does not per se render the claims at issue deficient with respect to complying with the written description requirement. Applicant submits that since IP address is effectively a type or form of a network identifier, since it allows for uniquely identifying a network element within the network, the description in Applicant’s disclosure with respect to the use of IP addresses is sufficient to support use of the broader term “network identifier” for purposes of the written description requirement. Argument B).

Nonetheless, even within the confines of Applicant’s disclosure, Applicant submits that the features and claim limitations at issue are sufficiently described and/or supported and described in the Applicant’s disclosure, such as at least in the specification at ¶¶ 171-183. For example, the specification teaches at ¶ 171 that “... the request from end-user device 930 may be accompanied by an identifier (e.g., one or more of a User ID, an identifier of the end-user device 930 such as a media access control (MAC) address, and/or an identifier of a MAP/OBU), requesting assignment of a suitable IP address to the end-user device 930.” Further, the specification teaches at ¶172 that “... network controller NC2 1015 may then inform the mobile AP MAP4 1040 of the particular IP address that the NC2 1015 has assigned to the identifier of the specific end-user device 1030.” In addition, the specification teaches at ¶ 175 “information linking an identifier of an end-user device {e.g., end-user devices 1030, 1130, 1230, 1330) to the IP address assigned to the end-user device by the “owning” NC {e.g., the NC2 1015, 1115, 1215, 1315 that originally assigned the IP address to the end-user device).” Applicant submits that person of ordinary skill in the art would readily understand from Applicant’s disclosure that the assigned IP address serves as network identifier as it is assigned to, and thus correlates to, unique identifier(s) associated with the end-user device”. Argument C) .
Emphasis with regard to arguments A), B) and C) added.
As to argument A), Examiner notes that the argument is not directed to the claimed subject matter. the claims are silent with regard to an IP address.
Nevertheless, Applicants stated that as readily understood by a person of ordinary skill in the art, at the time of the invention, a network address (e.g., IP address) uniquely identifies a system or device in the network for purposes of interaction between that system/device and other elements in the networks (or even external to it). However, a network address is not the same as an IP address. An IP address may have more than a network address, such as source network address and/or destination address and other addresses of intermediary devices such as a router, gateway, etc.
As to Argument B). Applicants concludes that since IP address is effectively a type or form of a network identifier, since it allows for uniquely identifying a network element within the network, the description in Applicant’s disclosure with respect to the use of IP addresses is sufficient to support use of the broader term “network identifier” for purposes of the written description requirement.
Again, the argument is not related to the claimed subject matter, since there is no IP address recited in the claims.
Argument C), the argument with regard to “the request from end-user device 930 may be accompanied by an identifier (e.g., one or more of a User ID, an identifier of the end-user device 930 such as a media access control (MAC) address, and/or an identifier of a MAP/OBU” does not provide for the disputed claimed limitation of: “if the end-user device is not known to the controller, assigning the network identifier to the end-user device; and if the end-user device is known to the controller, retrieving the network identifier; and sending the network identifier to the end-user device”.
The identifier corresponding to one or more of a User ID, an identifier of the end-user device 930 such as a media access control (MAC) address, and/or an identifier of a MAP/OBU (Mobile access point/on-board unit) do not correspond to “a network identifier” a network is not a moving thing.
Applicants submitted by his own conclusion without any concrete evidence that “a person of ordinary skill in the art would readily understand from Applicant’s disclosure that the assigned IP address serves as network identifier as it is assigned to, and thus correlates to, unique identifier(s) associated with the end-user device”.
 Applicants did not correlate the argument to the disputed limitation of claimed subject matter as a whole. i.e.: receiving, from an end-user device, a request to establish a wireless connection with the network; determining a network identifier for the end-user device, wherein the network identifier is configured for enabling wireless communication via the network, wherein the determining comprises: if the end-user device is not known to the controller, assigning the network identifier to the end-user device; and if the end-user device is known to the controller, retrieving the network identifier; and sending the network identifier to the end-user device”.
Similar limitations are recited in independent claims 8 and 15, and the only concrete example with regard to these limitations is interpreted as a network address as described, and not a network identifier, as claimed. 
Examiner final conclusion is that a network address is not the same as a network identifier. A network identifier identifies a network, whereas the network address is understood as being specified in the specification to correspond to an address assigned to a user device upon determining whether the network address is known to the controller or not. see paragraphs [182]-[0183] of the corresponding US. Pub. 20200053693 A1. This network address appears to be a temporary address and doesn’t concretely provide for a network identifier in term of standard nature of a network identifier. A network identifier may correspond to a known network that is identified by the corresponding network identifier, whereas in the instant case the network address may be assigned as the end user moves in the wireless network.  
Examiner REMARKS relating to Appellant’ brief are as follow:
The crux of the matter in the Appeal brief is articulated around the concept of network identifier is an IP address, or network address, even if the network identifier has a broader meaning than the IP address, or the network address.
As indicated above, a “network identifier” is not the same as an IP address, or destination address. 
The independent claims 1, 8 and 15 merely broadened the previously patented respective claims 1, 9 and 17 of corresponding U.S. Patent #10462612, in which the network address was claimed, for example, claim 1 of the patent is directed to network address as follow:
 “A method of operating a controller that manages mobility of a plurality of end-user devices in a network of moving things, the method comprising: wirelessly receiving, from a particular end-user device of the plurality of end-user devices via a first access point of the network, an identifier of the particular end-user device and a request to establish a wireless connection with the network; determining a network address for the particular end-user device, wherein the determining comprises: determining whether the identifier of the particular end-user device is known to the controller; if the particular end-user device is not known to the controller, assigning a network address to the particular end-user device; and if the particular end-user device is known to the controller, retrieving a network address that was previously assigned to the particular end-user device, and sending the network address to the particular end-user device to enable wireless communication via the network”.
 Since the “network address” has being claimed in the patent, and given the only interpretation of the network address as being an IP address based on the specification, it appears that the claimed “network identifier” is different than the “network address”, and the claims lead to a broader scope than previously patented. Stated differently, the claimed “network identifier” may be interpreted as information identifying a plethora of networks, such as heterogeneous networks using different RATs (Radio Access Technology), ad-hoc network, 2GPP, 3GPP, 4GPP, 5GPP networks, new radio, mesh networks, wireline network, wireless network, LTE, LTE-advanced, etc., Therefore, the assignment of an IP address is not the same as assignment of network identifier as disputed by the Appellant, and thus a doubt is cast over the claimed “network identifier” if it is other than the network address. i.e. IP address.
 Appellant argument with regard to “network parameter” as in the After Final claims filed on 9/28/22, is moot because those claims are not entered for Appeal.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AHMED ELALLAM/Primary Examiner, Art Unit 2471 
6/3/2022
                                                                                                                                                                                                       Conferees:

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471        

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.